Citation Nr: 0610813	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  98-19 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a psychiatric disorder, to include 
schizophrenia.


REPRESENTATION

Appellant represented by:	Thomas Prindiville Higgins, 
Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from January 1971 to March 
1972.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that decision, the RO determined that new and 
material evidence had not been received to reopen a claim of 
service connection for schizophrenia.

The veteran duly appealed the RO's decision and in March 
1999, he testified at a videoconference hearing conducted by 
a Veterans Law Judge sitting in Washington, DC.  In April 
1999, the Board remanded the matter for additional 
evidentiary development.  In a September 2002 decision, the 
Board determined that new and material evidence had not been 
received to reopen a claim of service connection for a 
psychiatric disorder, to include schizophrenia.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the case was pending at the Court, in January 2003, the VA's 
General Counsel and the veteran's representative filed a 
Joint Motion For Remand And To Stay Proceedings.  Later that 
month, the Court granted that motion, vacated the Board's 
September 2002 decision, and remanded the matter to the 
Board.  In December 2003, October 2004, August 2005, the 
Board remanded the matter to the RO for due process 
considerations.

In January, February, and June 2005, letters from the 
veteran's mother and sister were submitted.  After reviewing 
this evidence, the Board finds that the additional 
submissions are cumulative or duplicate in nature.  The 
correspondence reiterates contentions previously made by the 
veteran that he was mentally sound prior to service and 
developed a mental disorder in service.  As no new pertinent 
evidentiary assertions were made, the Board finds that it is 
not necessary to refer this evidence to the RO for review 
before rendering a decision.  38 C.F.R. § 20.1304(b). 

In February 2006, to support his claim, the veteran testified 
at a hearing at the RO chaired by the undersigned Veterans 
Law Judge of the Board.  A transcript of the proceeding is of 
record.


FINDINGS OF FACT

1.  In a February 1996 rating decision, the RO found that no 
new and material evidence had been submitted to warrant 
reopening the veteran's claim for a psychiatric disorder, to 
include schizophrenia, and notified the veteran accordingly; 
he did not appeal that decision

2.  The additional evidence added to the record since 
February 1996, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1996 RO rating decision denying the 
reopening of the claim of entitlement to service connection 
for a psychiatric disorder, to include schizophrenia, became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2005).

2.  No new and material evidence has been presented to 
warrant reopening a claim of entitlement to service 
connection for a psychiatric disorder, to include 
schizophrenia.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board concludes that the RO letter sent in January 2004 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim to reopen the issue 
of service connection for an acquired psychiatric disorder, 
complied with VA's notification requirements and set forth 
the laws and regulations applicable to his claims.  In sum, 
the veteran was notified and aware of the evidence needed to 
substantiate his claim, and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was told to submit evidence he had in his 
possession.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was also provided notice regarding the 
requirement to submit new and material evidence to reopen his 
claim.  Consequently, he already has received the requisite 
Veterans Claims Assistance Act of 2000 (VCAA) notice.  An 
error, whether procedural or substantive, is prejudicial when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect so that the error affects the 
essential fairness of the adjudication.

Additionally, VA has satisfied its duty to assist the 
veteran.  There are no outstanding records to obtain.  The 
veteran's service medical records were obtained.  The veteran 
has provided information regarding where he was treated, and 
VA has obtained, or the veteran submitted, these pertinent 
medical records.  

The veteran has not been provided a VA examination to 
determine whether his current psychiatric disorder was 
incurred in or aggravated by service, or whether a psychosis 
was incurred within one year of separation from service - as 
alleged.  But this is because 38 C.F.R. § 3.159(c)(4)(iii) 
provides that 38 C.F.R. § 3.159(c)(4) "applies to a claim to 
reopen a finally adjudicated claim only if new and material 
evidence is presented or secured."  So, here, in the absence 
of new and material evidence to reopen this claim, the 
veteran is not entitled to a medical nexus examination.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the U.S. 
Court of Appeals for Veterans' Claims (Court) held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable RO decision on claim for VA benefits.  This was 
not accomplished as the original decision was prior to the 
enactment of the VCAA.  However, the RO sent the veteran 
adequate notice in January 2004, after the initial denial of 
the claim.  

So any defect with respect to the timing or language of the 
notice was nonprejudicial and therefore, merely harmless 
error.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2005).  
The record reflects that the RO obtained the veteran's 
service medical records,  and post-service medical records 
identified by the veteran.  The veteran has been provided 
several medical examinations.  As such, the record is 
sufficient for a decision.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to reopen 
his claim for service connection.  Despite the inadequate 
notice provided to the veteran concerning elements 4 and 5, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that he has not submitted new and 
material evidence to reopen his claim.  Thus, any question as 
to the degree of his disability or the appropriate effective 
date to be assigned is rendered moot.  

II.  Factual Background

In July 1974, the veteran filed a claim of service connection 
for a psychiatric disorder.  He claimed that his father was 
murdered while he was in service and that this tragic event 
caused him to have a nervous breakdown.  In a September 1974 
decision, the RO denied the claim.  The veteran timely 
appealed to the Board.  

In an April 1975 Board decision, service connection was 
denied for a psychiatric disorder on the basis that the 
veteran had a personality disorder for which service 
connection could not be granted and that a chronic acquired 
psychiatric disorder was not incurred in or aggravated by 
active service.  The evidence of record included service 
medical records; hospitalization records from the North 
Little Rock, Arkansas, VA Medical Center, dated from December 
1973 to October 1974; and outpatient treatment records from 
the North Little Rock, Arkansas, VA Medical Center, dated 
from July to October 1974.

Service medical records reflect that the veteran underwent a 
mental status evaluation in February 1972 as a part of his 
separation examination.  His behavior, orientation, thought 
content, and thought processes were all normal, and he was 
noted to have no significant mental illness.  It was 
determined that he had a passive-aggressive personality.  On 
a report of medical history, he denied having had or having 
had frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, loss of memory or 
amnesia, and nervous trouble of any sort.  He noted that his 
father had been killed.  

VA medical records show that the veteran was admitted to a VA 
hospital in December 1973, having requested help for drug 
problems.  He noted that he has been taking lysergic acid 
diethylamide (LSD) on a daily basis since service in 1971.  
He complained of flashbacks.  He did not want to be placed on 
a closed ward and had not understood what was involved in the 
treatment program, so he requested, and was given, a 
discharge on the day of admission.  The diagnosis was drug 
abuse (LSD, marijuana and amphetamine).  In July 1974, the 
veteran was hospitalized for eight days for drug treatment.  
He reported a three and a half year history of drug abuse, 
including the use of acid, marijuana, amphetamines and 
mushrooms.  He had had flashbacks and withdrawal seizures but 
no prior treatment for drug abuse.  The veteran reported that 
he heard voices that were not quieted by Thorazine.  He 
expressed other complaints including nightmares and various 
fears.  The final diagnoses were drug abuse, mixed type 
(alcohol, LSD, marijuana, speed, downers and other 
hallucinogens) and schizoid personality.  At the time of 
discharge, it was remarked that he might be interested in 
claiming compensation on account of his "schizoid 
personality" but not really do anything about his drug 
problem.  He was given a month's supply of medication and 
follow-up care was recommended for his personality disorder.

In August 1974, it was noted that he did not seem psychotic 
despite his expressions of "visions" and the like.  After 
reiterating that no signs of psychosis were seen, his 
therapist stated that he would "go along with" the veteran 
and give him some Thorazine.  In October 1974, the veteran 
was requesting hospitalization as he was not making it on the 
outside.  It was noted that if he was not accepted into the 
drug treatment program, he should continue in outpatient 
psychotherapy.  On the same day, he was admitted to a VA 
hospital complaining of being too sleepy with his medication.  
He stated that at times, he ran and screamed to relieve inner 
tension and that he spent his time working with two service 
organizations trying to get disability compensation.  He 
remained hospitalized for six days and was discharged at his 
request.  The discharge diagnosis was transient situational 
disturbance, adjustment reaction of adult life.  He was 
deemed competent and able to return to work immediately.

In a September 1981 rating decision, the RO denied reopening 
the claim for service connection for a psychiatric disorder.  
The additional evidence then of record included reports of 
November 1974 and June 1976 psychiatric evaluations done in 
conjunction with a Social Security disability claim, VA 
hospitalization records dated from 1975 to 1976, and a report 
of June 1977 VA neuropsychiatric examination.  This evidence 
reflects a diagnosis of schizophrenia.  The November 1974 
psychiatric evaluation was performed by D. Frazer, M.D., at 
the South Arkansas Regional Health Center.  The report 
reflects that the veteran reported having been hospitalized 
by VA for the first time in late 1973 and that he dated his 
problems to service when he was informed that someone had 
killed his father.  In the report of the June 1976 
evaluation, which was prepared by A. Hood, Jr., M.D., it was 
noted that the veteran reported that he had been in service 
from 1969 to 1971 and served in Vietnam, and that after his 
return from Vietnam he was hospitalized several times, 
apparently for a psychotic break.  The veteran was not 
considered a very good historian.  A July 1976 VA hospital 
report noted as an admitting problem that the veteran was a 
sociopath.  

The veteran was notified of the September 1981 rating 
decision and of his appellate rights but he did not appeal.

The additional evidence received after the September 1981 
rating decision includes documents from the service 
department/service personnel records, VA treatment records 
dated from 1982 to 1989, a July 1984 statement of a VA 
psychologist, and reports of April 1984, August 1986 and 
April 1988 VA psychiatric examinations.  

The service department documents include statements from 
service members, including commissioned and non-commissioned 
officers, from the unit to which the veteran had been 
assigned in August 1971.  The statements reflect, in part, 
that the veteran had a negative attitude, missed duty on 
occasions, required consistent supervision, and performed his 
duties poorly.  (No mention was made of his father having 
been killed or of his complaining of hearing voices.)  Each 
service member recommended that the veteran be discharged 
from service.  Two service members stated that the veteran's 
poor performance was evident when he was first assigned to 
the unit in August 1971.  

The additional medical evidence includes diagnoses of 
schizophrenia and rule out major affective disorder.  In a 
February 1984 VA mental health clinic record, he was noted to 
deny any present or past problem with drugs.  An April 1984 
VA psychiatric report indicated that the veteran reported no 
health problems when in service.  However, he noted that he 
was fearful, did not sleep well and was recommended for 
psychiatric evaluation.  The veteran indicated that he was 
hospitalized within a year of separation from service and 
described symptoms of depressed mood, auditory 
hallucinations, thinking disturbance, and suicidal thoughts.  
He also noted that he was given anti-psychotic medication.  
The diagnosis was chronic, recurrent schizophrenia.  The July 
1984 VA psychologist's statement noted a provisional 
diagnosis of residual type schizophrenia and that a review of 
the veteran's records indicated a history of schizophrenia 
and psychiatric treatment since December 6, 1973.  A 
September 1986 VA hospital report reflects diagnoses of 
atypical psychosis and a mixed personality disorder (anti-
social and compulsive).  The veteran was noted to be 
manipulative and to claim he was paranoid and heard voices 
and that he had "flashbacks from Vietnam."  The April 1988 VA 
examination report notes that the veteran underwent his first 
VA hospitalization about 13 months after service, at the 
Little Rock VA Medical Center, and that he had a psychotic 
episode with auditory and visual hallucinations and paranoid 
ideation.  It was also noted that the veteran's father had 
committed suicide when the veteran was 17.  The diagnosis was 
paranoid schizophrenia.  In a June 1989 VA hospitalization 
report, the veteran stated that his psychiatric disorder had 
its onset at age 19, one year after separation from service.  
In a June to July 1989 VA hospitalization report, the veteran 
stated that his father committed suicide in 1971.  

By a rating decision dated in February 1996, the RO denied 
the reopening of the claim for service connection for a 
psychiatric disorder, to include schizophrenia.  The veteran 
was notified of the February 1996 rating decision but did not 
appeal.

The evidence received since the February 1996 rating decision 
includes the following: VA treatment records dated from 1989 
to 1992; the report of an August 1997 VA general medical 
examination; the report of a September 1997 VA mental 
disorder examination; the transcript of the March 1999 Board 
videoconference hearing; a May 1999 statement of the veteran; 
records from the South Arkansas Regional Health Center 
received in July 1999; copies of the report of the veteran's 
February 1972 separation examination, his DD Form 214, and 
service personnel records received in September 1999; and 
records from the Social Security Administration (SSA) 
received in September 2000.

VA treatment records dated from 1989 to 1992 reflect 
diagnoses of schizophrenia.  A discharge summary from an 
October to November 1990 hospitalization notes that the 
veteran had a fifteen-year history of schizophrenia and a 
diagnosis of chronic paranoid schizophrenia, rule out organic 
toxic psychosis.  It was noted that his father and sister had 
schizophrenia and that his father had committed suicide at 
age 73.

On the August 1997 VA general medical examination, the 
diagnoses included chronic paranoid schizophrenia.  On the 
September 1997 VA mental disorders examination, the veteran 
reported that he had had psychiatric symptomatology - 
particularly auditory hallucinations - for as long as he 
could remember and that the voices became much worse during 
service, which led to violent scenes whereby his command 
auditory hallucinations led him to attack people.  He claimed 
that he tried to get a medical discharge, but was denied and 
was discharged in 1972 with a general discharge.  The Axis I 
diagnosis was chronic paranoid schizophrenia.  The examiner 
indicated that the veteran complained of paranoid-type 
auditory hallucinations since childhood, which, according to 
the veteran, were particularly exacerbated during active 
service, a period of time that he described as being abusive 
in both physical and emotional terms.  The examiner noted 
that the veteran's records did not indicate that any of his 
symptoms originated in or were linked in any definitive way 
to active service.

In his substantive appeal received in October 1998, the 
veteran stated that his father was murdered in November 1971 
while he was in service, he attended his father's funeral, 
and had a nervous breakdown the next three months upon return 
to the military.  He essentially stated that he tried to 
explain to his Captain that the murder of his father was the 
reason for his poor performance but the Captain did not like 
him, and did not try to help him in any way.  At the March 
1999 Board videoconference hearing, the veteran testified 
that his father was murdered in November 1971, he was 
prohibited from attending the funeral because his superiors 
were against him, he started hearing voices and seeing 
things, became afraid of people, and was unable to get along 
with anyone.  He also stated that he was treated for his 
psychiatric disorder within one year of active service at the 
North Little Rock, Arkansas, VA Medical Center, at which time 
schizophrenia was first diagnosed.  

In a May 1999 statement, the veteran suggested that he had 
had a psychiatric evaluation at the South Arkansas Regional 
Health Center within a year of active service, at which time 
it was determined that he was disabled.  Records from that 
facility show that the veteran was hospitalized in July 1990 
per a petition to commit.  A diagnosis of chronic paranoid- 
type schizophrenia with acute exacerbations was made.  
Subsequent to being released from the hospital, his treatment 
was terminated in December 1991 after repeated failures to 
report.

Service personnel records reflect that the veteran received 
non-judicial punishment in May 1971 (altering a public 
record); November 1971 (failing to report for duty); and 
January 1972 (failing to obey a lawful order and failing to 
report for duty).  The veteran was discharged from service in 
March 1972 because of unsuitability (character and behavior 
disorders).

Documents from the SSA indicate that the veteran was granted 
disability insurance benefits - effective October 31, 1973, 
due to a nervous condition.  In an SSA disability report, 
dated in August 1974, the veteran dated the onset of his 
psychiatric problems to November 1971.  In an SSA disability 
report, dated in June 1989, the veteran dated the onset of 
his psychiatric problems to April 1973.  He also noted that 
he went to work after that date, and that his schizophrenia 
prevented employment after 1985.  In an SSA report of 
Continuing Disability Interview, dated in October 1999, the 
veteran dated the onset of his psychiatric problems to April 
1974.  SSA records include VA and private medical records 
from 1974 to 2000.  The reports of the November 1974 and June 
1976 private psychiatric evaluations and the records from the 
May 1975 VA hospitalization are duplicate copies of evidence 
already considered by the RO.  The rest of the evidence is 
new and includes VA outpatient treatment records dated in 
1982, private treatment records dated from 1982 to 1985, a 
report of a psychological evaluation done in November 1982, 
VA hospital records dated in 1988, and reports of two 
psychiatric evaluations conducted in January 2000.

Private hospital records dated in 1982 reflect that the 
veteran gave a history of having served in combat in Vietnam 
and that the final diagnoses were recurrent major depression 
with psychotic features and delayed post-traumatic stress 
disorder.  When the veteran was hospitalized by VA in August 
1985 it was concluded that the most likely diagnosis was mild 
organicity secondary to drug use rather than schizophrenia 
and the final diagnosis was organic delusional disorder.  
Records of a March 1988 VA hospitalization note the veteran's 
report of having served in Vietnam for several months.  
Records of the August 1988 VA hospitalization show that the 
veteran reported that he first heard voices when he was 
nineteen at which time he was first hospitalized and that the 
veteran's father had committed suicide when the veteran was 
15 years old.  Additionally, the veteran reported having 
served in Vietnam for more than eight months.  The discharge 
diagnoses at that time were cocaine abuse and organic 
affective disorder.

The report of the November 1982 private psychological 
evaluation reflects that the veteran reported his problems 
began in 1971, during service, when he was ready to go to 
Vietnam, got word that his father had died, and became scared 
and violent.  The examiner stated that the veteran was angry 
and frustrated.  He could become angry just by talking about 
how he was mistreated.  The veteran had little or no insight 
about how he causes his own problems with people, and prefers 
to blame other people.  From his descriptions of voices and 
visions the examiner doubted that however, the veteran has 
hallucinations most of the time, although he may have them at 
other times.  The diagnosis was paranoid schizophrenia in 
remission.  The examiner also stated that, at the time, the 
veteran was disturbed, but not psychotic.  

The veteran underwent a psychiatric evaluation in early 
January 2000, performed by E. Wiens, M.D.  It was noted that 
he had a history of chronic schizophrenia with auditory 
hallucinations with his first hospitalization in his late 
teens.  The Axis I diagnosis was chronic paranoid 
schizophrenia.  It was indicated that paranoid schizophrenia 
was first diagnosed when the veteran was nineteen years old.

The veteran underwent another psychiatric evaluation in mid 
January 2000, performed by L. Ogbechie, M.D., for Social 
Security.  It was indicated that he had active service from 
1971 to 1974 and that the history of his present illness 
dated back to 1974.  The veteran stated that when he was 
nineteen, during service, a mental illness was diagnosed and 
that he was then discharged from service.  He also reported 
that he began having psychiatric breakdowns when he was 
nineteen, resulting in a discharge from service.  The Axis I 
diagnosis was chronic paranoid schizophrenia.

III.  Legal Criteria

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  38 
U.S.C.A. § 1110.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Also, 
if a veteran had 90 days or more of service during wartime or 
after December 31, 1946, and if psychosis is manifested to a 
compensable degree within one year following discharge from 
service, the disorder will be considered to have been 
incurred in service.  This is a rebuttable presumption.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Personality disorders and mental deficiency are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 4.9.  VA law 
precludes compensation for (a) primary alcohol abuse 
disabilities, and (b) secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse.  38 U.S.C.A. § 1110; Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001).  38 U.S.C.A. § 1110 does not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  See Allen, 
supra.

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement; otherwise, that 
determination becomes final and may not be reopened unless 
new and material evidence is submitted.  38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Effective August 29, 2001, 38 C.F.R. § 3.156(a) was amended 
with regard to the definition of new and material evidence.  
However, the revised definition only applies to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,629-30 (August 29, 2001).  Because the veteran's claim was 
filed before August 29, 2001, the old definition applies.  
Under the old definition, evidence that is simply information 
recorded by a medical examiner and that is not enhanced by 
any additional medical comment by that examiner is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  For the purposes of determining whether new 
and material evidence has been submitted, credibility of the 
evidence, although not its weight, is generally to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As to the materiality of evidence presented since the last 
final disallowance of the claim, the newly presented evidence 
does not need to be probative of all of the elements that are 
required to award a claim, but instead needs to be probative 
only as to each element that was a specified basis for the 
last disallowance.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996).  In this case, the veteran needs to present evidence 
that he had schizophrenia or other acquired psychiatric 
during active service, that a psychosis such as schizophrenia 
was compensably manifested within one year after active 
service, or that schizophrenia or other acquired psychiatric 
disorder is otherwise related to active service.

IV.  Analysis

Inasmuch as the veteran did not appeal the February 1996 
rating decision, it is final.

As a preliminary matter, the Board accepts the veteran's 
statements as credible that his father died in November 1971, 
while the veteran was in service.  The veteran noted that his 
father was killed on the history section of his separation 
examination report in February 1972. 

Concerning evidence received since the February 1996 
decision, duplicate copies of documents previously in the 
file obviously are not new.  

The new medical evidence reflects continued diagnoses of 
schizophrenia, without any medical opinions or other 
competent evidence that relate it to active service.  The 
Board notes that on numerous medical reports, e.g., the 
November 1982 mental status report for SSA purposes and 
January 2000 SSA disability evaluation report, the veteran 
provided a history of first hearing voices in service after 
his father died in November 1971, schizophrenia was diagnosed 
in service, and he was diagnosed and treated with 
schizophrenia shortly after separation from service.   This 
history was unenhanced information recorded by a medical 
professional and is not competent medical evidence as to the 
onset of an acquired psychiatric disorder or of a 
relationship between the current schizophrenia and active 
service.  See LeShore, 8 Vet. App. at 409.

However, for the sake of a complete discussion, the Board 
will alternatively assume that the notations of hearing 
voices inservice constitute the opinion of the medical 
personnel preparing the report of a nexus between service and 
the veteran's current schizophrenia.  The Board has the 
fundamental authority to decide a claim in the alternative.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  

The Board notes that the presumption of credibility of 
evidence of new and material evidence as discussed in Justus 
v. Principi, 3 Vet. App. 510 (1992), is not absolute, there 
are exceptions to that presumption which are applicable in 
this case.  It is significant that the statements to the 
effect that his schizophrenia started in service were based 
solely upon statements made by the veteran.  Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (the Board is not bound to accept 
a physician's opinion when it is based exclusively upon the 
recitations of a claimant).  The opinions are not supported 
by clinical findings or diagnostic work-ups and are not shown 
to have been based on a review of service medical records or 
the claims file.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (rejecting medical opinion as "immaterial" where there 
was no indication that the physician reviewed claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis) (citing Reonal v. Brown, 
5 Vet. App. 458, 460 (1993)); Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (without a review of the record, an opinion 
as to the etiology of the underlying condition can be no 
better than the facts alleged by the veteran).  The Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have previously been found to be inaccurate 
or because other facts in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion, however, the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see also Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  Thus, a medical nexus opinion 
is inadequate when, as in this case, it is unsupported by any 
clinical evidence or based on inaccurate factual premises.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The veteran has related an inaccurate history to medical 
personnel.  Specifically, he has stated that he was diagnosed 
with a psychiatric disorder in service and was diagnosed and 
treated for a psychiatric disorder shortly after separation 
from service.  However, the service medical records showed 
that the veteran was found to have a personality disorder in 
service and that, on a separation medical history 
questionnaire, he denied all listed psychiatric symptoms.  In 
December 1973, almost two years after his separation from 
service, he sought treatment for drug abuse that included 
LSD, a drug commonly known to be hallucinogenic.  In July 
1974, he was hospitalized for drug treatment, with final 
diagnoses of drug abuse and a personality disorder.  It was 
not until November 1974, more than 30 months after service, 
that there was a diagnosis of a chronic acquired psychiatric 
disorder, schizophrenia.  Subsequent medical records reflect 
additional diagnoses primarily of schizophrenia and also of a 
personality disorder, drug abuse, PTSD, and atypical 
psychosis.  Some records note the veteran's claimed history 
of having served in Vietnam, which is obviously false since 
his service records show that he had no foreign service and 
was stationed only in the United States.  He has also stated 
that, after returning home from his father's funeral, he had 
a breakdown.  However, he also stated that being denied leave 
to attend the funeral contributed to his breakdown.  In 
several medical records, he admitted to almost daily drug use 
since service, but in other medical records, he noted no 
significant history of drug abuse.  

The report of the August 1997 VA psychiatric examination 
contains a diagnosis of schizophrenia but does not provide an 
opinion linking schizophrenia to service.  Even though the 
examiner recorded the veteran's claimed history of 
hallucinations since childhood that had been exacerbated 
during service, the examiner did not express any opinion of a 
relationship between service and the diagnosed schizophrenia.  
In fact, the examiner noted that the records did not indicate 
that the claimed symptoms originated or were linked to 
service.

Concerning the additional medical records that refer to 
alleged combat service in Vietnam, it is well established by 
the service department evidence that the veteran never served 
outside the United States; thus, allegations of service in 
Vietnam need not be afforded the presumption of credibility 
and can be rejected outright.  Accordingly, diagnoses of PTSD 
based on the alleged Vietnam service also need not be 
accepted since they are predicated on false information.

Most of the veteran's service personnel records are new but 
not material.  None of these documents contains competent 
evidence regarding the onset or origin of the veteran's 
schizophrenia or any other service-connectable acquired 
psychiatric disorder.  The service personnel records not 
previously of record show that the veteran was considered to 
be a poor performer by various individuals with whom he had 
been stationed and worked.  Significantly, the veteran was 
given nonjudicial punishment in May 1971, about 6 months 
prior to his "breakdown" in November 1971 when his father 
died, which, according to the veteran, was the reason for his 
poor military performance.  Regardless, these documents are 
not competent evidence that such problems were the 
manifestations of an acquired psychiatric disorder, including 
schizophrenia.  

Since the February 1996 rating action, the veteran has 
submitted his own statements and the statements of others to 
the effect that his schizophrenia originated in service after 
the death of his father in November 1971.  These statements 
are repetitive of statements made in previous final 
decisions.  As such, the statements are not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, the 
evidence on file contains no documented medical evidence 
which supports the veteran's contentions of hearing voices in 
service.  

Even if the statements were new, they are competent to report 
symptomatology, but as lay people, the statements are not 
competent evidence that any voices the veteran heard were 
manifestations of schizophrenia rather than, for example, LSD 
or any other hallucinogenic drugs used in service or that 
schizophrenia otherwise is related to service.  See 38 C.F.R 
§ 3.159(a); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Additionally, the veteran's testimony that he was 
treated for schizophrenia by VA within one year of active 
service need not be accepted as credible as it is clearly 
untrue.  The North Little Rock, Arkansas, VA Medical Center 
indicated that there was no treatment during that period and 
the veteran's earliest VA medical records, which are in the 
file, clearly show that he was initially treated for drug-
related problems and that this was more than a year after 
service.  His testimony to the contrary is not competent 
evidence as to the onset of schizophrenia.  See 38 C.F.R § 
3.159(a); see also Espiritu, 2 Vet. App. at 494-95.  As for 
the veteran's May 1999 statement suggesting that he underwent 
a psychiatric evaluation at the South Arkansas Regional 
Health Center within a year of active service, the report of 
the November 1974 psychiatric evaluation done at that 
facility reflects no prior treatment there.

For the reasons explained above, the additional medical 
evidence received since the 1996 unappealed rating decision 
is new, if not previously of record, but not material because 
it does not contain competent medical evidence or opinion 
tending to relate schizophrenia or any other acquired 
psychiatric disorder to active service or relate a psychosis 
to within one year of separation from service.

The veteran's attorney also points out that DSM-IV (AMERICAN 
PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH EDITION) which the VA has adopted in 38 C.F.R. 
§ 4.130 (the rating criteria for psychiatric disabilities) 
has discontinued the use of some personality disorder 
diagnoses, such as passive-aggressive personality disorder.  
Therefore, this constitutes evidence that the veteran was 
misdiagnosed in service and that the inservice condition 
diagnosed as passive-aggressive personality disorder was 
really schizophrenia.  The Board notes that this assertion 
does not constitute competent evidence that the veteran had 
schizophrenia in service.  The veteran's inservice condition 
could also have been diagnosed under a personality disorder 
currently accepted under DSM-IV, such as schizoid, anti-
social, and compulsive personality disorders; drug abuse; or 
alcohol abuse, which were subsequently diagnosed by medical 
personnel.  

Accordingly, the Board concludes that the additional 
evidence, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
to fairly decide the merits of the claim, and that the claim 
of entitlement to service connection for a psychiatric 
disorder, to include schizophrenia, is not reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5108, 7105; 38 C.F.R. § 3.156(a).

Also, with respect to reopening a previously denied claim, 
the doctrine of resolving all reasonable doubt in the 
veteran's favor, contained in 38 U.S.C.A. § 5107(b) (West 
2002), is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Martinez v. Brown, 6 Vet. App. 462, 464 
(1994).


ORDER

New and material evidence to reopen the claim for service 
connection for a psychiatric disorder, to include 
schizophrenia, has not been received and the application to 
reopen the claim is denied.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


